Citation Nr: 1526134	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  08-37 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for sexual dysfunction (to include erectile dysfunction), to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, which includes service in the Republic of Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied entitlement to service connection for hypertension and sexual dysfunction.

In January 2012, the Board remanded these matters for further development.

The Board denied the claims of service connection for hypertension and sexual dysfunction by way of a May 2013 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court).

In June 2014, the Court set aside the Board's May 2013 decision, in part, and remanded the case for readjudication in compliance with directives specified in a May 2014 Joint Motion filed by counsel for the Veteran and VA.

In September 2014, the Board remanded these matters for further development in compliance with the Joint Motion.


FINDINGS OF FACT

1.  Hypertension did not have its clinical onset in service, was not exhibited within the first post-service year, is not related to herbicide exposure in service or otherwise related to active duty, and is not related to a service-connected disability.

2.  Erectile dysfunction did not have its clinical onset in service, is not related to herbicide exposure in service or otherwise related to active duty, and is not related to a service-connected disability.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, it may not be presumed to have been incurred therein, and it is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  Erectile dysfunction was not incurred or aggravated in service, it may not be presumed to have been incurred therein, and it is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1113(b), 1116, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in May 2006, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for hypertension and sexual dysfunction on both a direct and secondary basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the May 2006 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service private medical records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant post-service VA treatment for hypertension or sexual dysfunction.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed hypertension and sexual dysfunction and opinions as to the etiology of these disabilities have been obtained. 

In its January 2012 and September 2014 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, ask the Veteran to identify any additional relevant treatment records and to submit any additional pertinent evidence in his possession, obtain any sufficiently identified VA treatment records, and afford the Veteran VA examinations to assess the nature and etiology of his claimed hypertension and sexual dysfunction.

VA examinations were conducted in October 2014 to assess the nature and etiology of the claimed hypertension and sexual dysfunction.  These examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

The AOJ sent the Veteran a letter in January 2012 and asked him to submit any additional pertinent evidence in his possession, to identify any additional VA or private treatment records, and to complete the appropriate release form so as to allow VA to obtain any relevant private treatment records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran has not subsequently identified any additional treatment records or submitted any signed and completed release form to allow VA to obtain private treatment records.  As explained above, there is no evidence of any relevant VA medical treatment for hypertension or sexual dysfunction.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran has not identified any additional relevant treatment records or submitted the appropriate release form to allow VA to obtain private treatment records, VA has no further duty to attempt to obtain any additional treatment records.

Thus, with respect to the claims of service connection for hypertension and sexual dysfunction, the AOJ substantially complied with all of the Board's relevant January 2012 and September 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).




Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including hypertension, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected even though there is no record of such disease during service:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Additionally, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, DC 7101, Note (1) (2014).

In this case, VA examination reports dated in October 2014 include diagnoses of hypertension and erectile dysfunction and blood pressure readings of 159/91, 152/98, and 170/86.  Thus, current hypertension and erectile dysfunction have been demonstrated.

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. However, hypertension and erectile dysfunction are not conditions listed in 38 C.F.R. § 3.309(e).  Hence, presumptive service connection on the basis of his presumed exposure to herbicides is, therefore, not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

The Veteran has not reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to either his hypertension or his erectile dysfunction.  There is no evidence of any complaints of or treatment for hypertension or erectile dysfunction in the Veteran's service treatment records and his January 1970 separation examination was normal other than for a left arm scar.  A blood pressure reading of 112/80 was recorded during the separation examination.  

If a chronic disease, such as hypertension, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed hypertension in service and the Veteran has not contended that hypertension existed in service.  Hence, service connection cannot be granted on this basis.

The objective evidence otherwise indicates that the Veteran's current hypertension and erectile dysfunction did not manifest until many years after service.  The earliest post-service report of hypertension is reflected in the October 2014 VA hypertension examination report which indicates that the Veteran reported that hypertension was diagnosed sometime in the late 1980s or early 1990s.   The earliest post-service report of erectile dysfunction is reflected in a December 2009 VA examination report which includes a report from the Veteran that erectile dysfunction began gradually shortly after he began to take blood pressure medication ten years prior to the December 2009 examination (i.e., in approximately 1999).  The Veteran reported during the October 2014 VA erectile dysfunction examination that erectile dysfunction had its onset "before 2000."  The earliest post-service clinical evidence of hypertension is contained in treatment records from Dr. Moshin dated from January 2005 to March 2006 which include elevated blood pressure readings and diagnoses of hypertension.  Moreover, the first post-service clinical evidence of erectile dysfunction is a September 2005 treatment record from Dr. Moshin which includes a diagnosis of erectile dysfunction.  There is no lay or clinical evidence of any earlier hypertension or erectile dysfunction.

The absence of any clinical or lay evidence of hypertension or erectile dysfunction for over a decade after the Veteran's separation from service in February 1970 weighs against a finding that his current hypertension or erectile dysfunction was present in service or in the year or years immediately after service.

Moreover, the medical opinions of record indicate that the Veteran's hypertension and erectile dysfunction are not related to service or his service-connected diabetes mellitus.  The December 2009 VA examination report includes an opinion that it was not likely ("less likely than not") that the Veteran's diabetes mellitus was the cause of his erectile dysfunction and that it was likely ("more likely than not") that the erectile dysfunction was related to his antihypertensive drug therapy.  This opinion was based on the fact that erectile dysfunction occurred shortly after the Veteran's use and onset of his blood pressure medication at the time of onset of his diabetes.

The physician who conducted the October 2014 VA examinations opined that the Veteran's hypertension was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service, proximately due to or the result of his service-connected diabetes, or aggravated beyond its natural progression by diabetes.  As for why the hypertension was not directly related to service, the examiner explained that there is no established causal relationship between herbicide exposure in Vietnam and hypertension and that the Veteran's service treatment records were negative for any evidence of hypertension in service.

With respect to the opinion pertaining to the claimed relationship between hypertension and service-connected diabetes, the examiner reasoned that the only medical records provided by the Veteran in regards to his claims for diabetes, hypertension, and erectile dysfunction were treatment records from Dr. Moshin.  A review of these records indicated that the Veteran's hypertension likely ("more likely than not") predated his diabetes as the treatment records clearly showed an established diagnosis of hypertension which was treated with multiple hypertensive agents.  However, the treatment records initially showed only evidence of "impaired glucose tolerance" and "borderline" diabetes.  Thus, the Veteran had an established diagnosis of hypertension and treatment for hypertension prior to having clear evidence of type 2 diabetes or any treatment for diabetes.  

Additionally, the Veteran reported during the October 2014 VA examination that hypertension began in approximately the late 1980s or early 1990s.  This would further support the conclusion that hypertension had its onset prior to the onset of diabetes.  Furthermore, a review of the treatment records dated in 2005 and 2006 was notably negative for evidence of microalbuminuria/proteinuria, which is the earliest sign of diabetic nephropathy.  Hypertension in the absence of diabetic nephropathy is not caused by diabetes.  Thus, as there was only evidence of new onset borderline diabetes in 2005/2006, whereas the Veteran had a clearly established diagnosis of hypertension which was treated with multiple hypertensive agents at that time, his hypertension was not likely ("less likely than not") proximately caused by his diabetes.

The October 2014 examiner further reasoned that no records were provided showing evidence of hypertension being aggravated beyond its natural progression secondary to diabetes.  At the time of the October 2014 examination, the Veteran was on less antihypertensive medication that he was in 2005 at the time of his diagnosis of impaired glucose tolerance/borderline diabetes.  Thus, his hypertension was not likely ("less likely than not") aggravated beyond its natural progression by diabetes.

The examiner who conducted the October 2014 VA examinations also opined that the Veteran's erectile dysfunction was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service or proximately due to or the result of his service-connected diabetes.  The examiner explained that there was no established causal relationship between herbicide exposure in Vietnam and erectile dysfunction and that a review of the Veteran's service treatment records was negative for evidence of any erectile dysfunction in service.  Therefore, his erectile dysfunction was not likely ("less likely than not") proximately due to herbicide exposure or incurred in service.

With respect to the opinion that the Veteran's erectile dysfunction was not likely caused by his diabetes mellitus, the October 2014 examiner reasoned that there was only a single complaint of erectile dysfunction documented within the treatment records from Dr. Moshin.  This treatment record, dated on September 29, 2005 (erroneously written as 9/25/09 by the examiner), showed under the diagnosis/plan portion of the record a notation of "ED . . . change [atenolol] to Tenoretic 50/25."  Atenolol and Tenoretic are both antihypertensive agents.  Thus, it was reasonably assumed that the Veteran's treating physician believed that his erectile dysfunction was likely related to his antihypertensive medication.  Also, as of September 29, 2005 (again erroneously written as 9/25/09 by the examiner) the Veteran was not on any oral hypoglycemic agents for diabetes, but he was on multiple antihypertensive agents (including Enalapril, Verapamil, and Atenolol) and medication for hyperlipidemia.  Hypertension and the use of antihypertensive medications are both risk factors for erectile dysfunction.

The October 2014 examiner further reasoned that based on the Veteran's own report during the October 2014 VA examination that erectile dysfunction had its onset " before 2000," the erectile dysfunction predated his diabetes.  In sum, the records indicated that the Veteran's hypertension likely ("more likely than not") predated his diabetes, that there was only evidence of borderline diabetes in 2005 and 2006 when erectile dysfunction was first documented, that there was no other evidence of end organ damage secondary to diabetes at that time, that there was evidence of suboptimally controlled hypertension despite treatment with multiple antihypertensive agents, and that the only shown treatment for erectile dysfunction was a change in antihypertensive medication.  Thus, the evidence suggested that the erectile dysfunction was not likely ("less likely than not") proximately caused by diabetes.  Rather, the erectile dysfunction was more likely multifactorial in etiology and was related to hypertension, the use of multiple antihypertensive agents, hyperlipidemia, and tobacco use.

Furthermore, the October 2014 examiner concluded that he would have to resort to mere speculation to determine if the Veteran's subjectively reported severity of erectile dysfunction was in fact worse than the severity of the erectile dysfunction at baseline and if there was any possible aggravation that was likely ("at least as likely as not") due to diabetes.  The examiner explained that there were no records provided showing objective evidence of erectile dysfunction aggravated beyond its natural course secondary to diabetes.  The only documented evidence of erectile dysfunction was the single treatment record dated on September 29, 2005 which simply showed an assessment of erectile dysfunction treated with a change in antihypertensive medication.  There were no documented historical details regarding the onset or severity of erectile dysfunction at that time.  Without documented/objective evidence of the baseline severity of erectile dysfunction and without any subsequent medical records dated since 2006 to review, the examiner was unable to provide an opinion as to whether the Veteran's erectile dysfunction was aggravated by his service-connected diabetes without resort to mere speculation.

The December 2009 opinion and the October 2014 opinions pertaining to hypertension, as well as the October 2014 opinions that the Veteran's erectile dysfunction was not caused by service or service-connected diabetes, were all based upon examinations of the Veteran and a review of his medical records and reported history and they are accompanied by specific rationales that are not inconsistent with the evidence of record.  Although the opinions that the claimed hypertension and erectile dysfunction are not likely related to service are partly based on the absence of evidence of these disabilities in the Veteran's service treatment records, he has not claimed that these disabilities were present in service and there is no evidence to the contrary.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The October 2014 opinion that it was not possible to determine if the Veteran's erectile dysfunction was aggravated by his diabetes without resort to speculation is adequate to the extent that it is accompanied by a specific rationale, notes the additional evidence that would have permitted an opinion to be made, and is based upon the absence of treatment records showing the baseline level of erectile dysfunction disability and the absence of any records of treatment for erectile dysfunction since 2006.  However this opinion constitutes "non-evidence" and weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that when an examiner is unable to offer an etiological opinion "without resort to speculation", such an opinion will be considered inadequate except where required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The December 2009 and October 2014 opinions do indicate that the current erectile dysfunction is the result of treatment for the Veteran's hypertension.  As service connection for hypertension is being denied, any claim of service connection for erectile dysfunction as secondary to the diagnosed hypertension is without legal merit.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran has expressed his belief that his current hypertension and erectile dysfunction are related to his service-connected diabetes mellitus.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current hypertension and erectile dysfunction were caused or aggravated by his service-connected diabetes, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disabilities, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2014).
There is no other evidence of a relationship between the Veteran's claimed disabilities and service or his service-connected diabetes mellitus and neither the Veteran nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against the claim that the Veteran's current hypertension or erectile dysfunction are related to service, manifested in service, manifested within a year after his February 1970 separation from service, or were caused or aggravated by service-connected diabetes.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claims of service connection for hypertension and erectile dysfunction must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sexual dysfunction, to include erectile dysfunction, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


